              Case 1:20-cv-01873 Document 9-7 Filed 07/13/20 Page 1 of 3


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 JOHNS HOPKINS UNIVERSITY;

 Plaintiff,

 v.

 U.S. DEPARTMENT OF HOMELAND
 SECURITY;                                       Case No. 20-cv-1873
 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT;

 CHAD WOLF, in his official capacity as
 Acting Secretary of the U.S. Department of
 Homeland Security; and

 MATTHEW ALBENCE, in his official
 capacity as Acting Director of the U.S.
 Immigration and Customs Enforcement;

 Defendants



                   [PROPOSED] TEMPORARY RESTRAINING ORDER

        Upon consideration of the Motion for Temporary Restraining Order, the documents in

support thereof, the opposition to the motion for temporary restraining order, and the arguments

of counsel, it is hereby

        ORDERED that Defendants must completely refrain from enforcing Broadcast Message

2007-01, entitled “COVID-19 and Fall 2020,” issued on July 6, 2020, and available at

https://www.ice.gov/doclib/sevis/pdf/bcm2007-01.pdf, and it is further hereby
             Case 1:20-cv-01873 Document 9-7 Filed 07/13/20 Page 2 of 3


       ORDERED that Defendants must continue to treat as fully operative “COVID-19:

Guidance     for   SEVP   Stakeholders,”   issued   March   13,   2010,   and   available   at

https://www.ice.gov/sites/default/files/documents/Document/2020/Coronavirus%20Guidance_3.

13.20.pdf.

       SO ORDERED.



 Dated: _________________, 2020                   __________________________________
                                                  United States District Judge




                                              2
            Case 1:20-cv-01873 Document 9-7 Filed 07/13/20 Page 3 of 3


Pursuant to Local Civil Rule 7(k), the following parties are entitled to be notified of this [proposed]
order’s entry:

U.S. Department of Homeland Security
c/o Office of the General Counsel
2707 Martin Luther King Jr. Ave SE
Washington, DC 20528–0485

U.S. Immigration and Customs Enforcement
c/o Office of the Principal Legal Advisor
500 12th St. SW, Mail Stop 5900
Washington, DC 20536–5900

Chad Wolf
Acting Secretary of the U.S. Department of Homeland Security
c/o Office of the General Counsel
2707 Martin Luther King Jr. Ave SE
Washington, DC 20528–0485

Matthew Albence
Acting Director of the U.S. Immigration and Customs Enforcement
c/o Office of the Principal Legal Advisor
500 12th St. SW, Mail Stop 5900
Washington, DC 20536–5900

William P. Barr
United States Attorney General
United States Department of Justice
950 Pennsylvania Avenue NW
Washington, DC 20530

Michael R. Sherwin
Acting United States Attorney for the District of Columbia
c/o Civil Process Clerk
United States Attorney's Office
555 4th Street NW
Washington, DC 20530




                                                  3
